UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1318



In re: JERMAINE JERRELL SIMS, a/k/a Justice, a/k/a Jus,

                     Petitioner.



              On Petition for Extraordinary Writ. (3:98-cr-00045-CMH-1)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Jerrell Sims, a federal inmate, petitions for a writ of error coram nobis

seeking an order directing the district court to consider evidence that Sims maintains

casts doubt on the propriety of his convictions. We conclude that Sims is not entitled to

coram nobis relief.

       To obtain coram nobis relief, the petitioner must show that “a more usual remedy”

is unavailable; there is “a valid basis” for not having challenged his convictions earlier;

“the consequences flowing to the petitioner from his convictions [are] sufficiently

adverse to satisfy Article III’s case or controversy requirement;” and “the error . . . must

be of the most fundamental character.” Bereano v. United States, 706 F.3d 568, 576 (4th

Cir. 2013) (internal quotation marks omitted). Upon review, we find that Sims has not

made the requisite showing. Specifically, the more usual remedy—habeas corpus—is

available to Sims, who is still incarcerated pursuant to the convictions he seeks to

challenge, and the purported errors are not of a “most fundamental character.”           Id.

(internal quotation marks omitted). Therefore, the relief sought by Sims is not available

by way of coram nobis. Accordingly, although we grant Sims leave to proceed in forma

pauperis, we deny Sims’ petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                             2